July 31, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                           PATRICIA VICKERY, Appellant

NO. 14-11-00812-CV                          V.

   MARSHALL GORDON AND CLARDY, DAVIS & KNOWLES, LLP, Appellees
                ________________________________

        This cause, an appeal from the judgment in favor of appellees, Marshall Gordon
and Clardy, Davis & Knowles, LLP, signed, August 8, 2011, was heard on the transcript
of the record. We have inspected the record and find no error in the judgment. We DENY
appellees’ motion to dismiss and order the judgment of the court below AFFIRMED.

      We order appellant, Patricia Vickery, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.